 



Exhibit 10.34
MASTER LABORATORY SERVICES AGREEMENT
     This Master Laboratory Services Agreement (“Agreement”), when signed by
both parties, will set forth the terms and conditions between Rx DEVELOPMENT
RESOURCES, a Florida corporation with its principal offices located at 3104
Cherry Palm Drive, Suite 260, Tampa, Florida 33619 (“Sponsor”) and QUINTILES
LABORATORIES LIMITED, a North Carolina corporation with its principal offices
located at 5500 Highlands Parkway, Suite 600, Smyrna, Georgia 30082 (“QLAB”),
under which QLAB agrees to provide laboratory services to Sponsor as set forth
below.
Sponsor and QLAB agree as follows:
1. Services. QLAB shall provide study planning, consultation on laboratory
design, laboratory analysis, other laboratory services, and/or data management
services, as requested by Sponsor from time to time during the term of this
Agreement. The specific details of each assignment or task will be separately
negotiated and specified in writing on terms acceptable to the parties and
otherwise subject to the terms and conditions of this Agreement (each such
writing, a Confirmation of Central Laboratory Services (“CCLS”)) in a document
substantially in the form of Appendix I to this Agreement.
2. Payment of Fees and Expenses.
     (a) Each CCLS shall contain a Line Item Budget (“Budget”) for the payment
of QLAB’s services to be performed pursuant to such CCLS as well as additional
terms and conditions related to the Budget. Sponsor will pay QLAB in accordance
with each Budget. Sponsor shall reimburse QLAB for all reasonable and necessary
travel, lodging and other expenses incurred in the performance of its services
that have been requested or approved by Sponsor.
     (b) At the point Sponsor asks QLAB to begin work on an individual project,
Sponsor shall pay QLAB an amount equal to ten percent (10%) of the applicable
Budget as a project initiation payment, which project initiation payment shall
be credited back to Sponsor on the final invoice. QLAB will draw from these
funds in order to pay for services and related costs and expenses consistent
with the terms of this Agreement.
     (c) QLAB will invoice Sponsor monthly or as separately agreed for services
rendered under any CCLS and Sponsor shall pay all amounts due within thirty
(30) days of receipt of QLAB’s itemized invoices for work completed. Each
invoice will reflect QLAB’s application of any amounts advanced by Sponsor. If
any portion of an invoice is disputed, then Sponsor shall pay the undisputed
amounts within 30 days of receipt of the invoice, and the parties shall use good
faith efforts to reconcile the disputed amounts as soon as practicable. Sponsor
shall pay QLAB interest in an amount equal to one percent (1%) per month (or the
maximum lesser amount permitted by law) of all undisputed amounts owing
hereunder and not paid within thirty (30) days of the date of the invoice.



- 1 -



--------------------------------------------------------------------------------



 



3. Term. This Agreement shall commence on the date of execution and shall
continue for five years from the date of execution or until terminated as
hereinafter provided by either party.
4. Confidentiality.
     (a) It is understood that during the term of this Agreement and each CCLS,
QLAB and its employees may be exposed to data and information that is
confidential and proprietary to Sponsor. All such data and information (“Sponsor
Confidential Information”) made available, disclosed or otherwise made known to
QLAB as a result of services under this Agreement or under any CCLS shall be
considered confidential and shall be considered the sole property of Sponsor.
All information regarding laboratory methods, laboratory pricing, and laboratory
management and all information regarding QLAB’s operations, including but not
limited to QLAB Property (as defined in Section 5 below), disclosed by QLAB to
Sponsor in connection with this Agreement or any CCLS is proprietary,
confidential information belonging to QLAB (the “QLAB Confidential Information”,
and together with the Sponsor Information, the “Confidential Information”). The
Confidential Information shall be used by the receiving party and its employees
only for purposes of performing the receiving party’s obligations hereunder or
under any CCLS. Each party agrees that it will not reveal, publish or otherwise
disclose the Confidential Information of the other party to any third party
without the prior written consent of the disclosing party.
     (b) The foregoing obligations shall not apply to Confidential Information
which:

  (i)   is or becomes generally available to the public other than as a result
of a disclosure by the receiving party;     (ii)   becomes available to the
receiving party on a non-confidential basis from a source which is not
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation to the disclosing party;     (iii)   the receiving party develops
independently of any disclosure by the disclosing party;     (iv)   was in the
receiving party’s possession or known to the receiving party prior to its
receipt from the disclosing party, as shown by contemporaneous written evidence;
or     (v)   is required by law to be disclosed.

     (c) This obligation of confidentiality and non-disclosure shall remain in
effect for a period of ten years after the termination of this Agreement.

- 2 -



--------------------------------------------------------------------------------



 



5. Property Ownership.
     (a) All data and information necessary for QLAB to conduct project
assignments will be forwarded by Sponsor to QLAB, and all such information
received from Sponsor shall remain the property of Sponsor.
     (b) All data and information generated or derived by QLAB as the result of
services performed by QLAB under this Agreement shall be and remain the
exclusive property of Sponsor. Any inventions that may evolve from the data and
information described above or as the result of services performed by QLAB under
this Agreement shall belong to Sponsor, and QLAB agrees to assign its rights in
any inventions and/or related patents to Sponsor.
     (c) Notwithstanding the foregoing, Sponsor acknowledges that QLAB possesses
certain inventions, processes, know-how, trade secrets, improvements, other
intellectual properties and other assets, including but not limited to
laboratory analyses, analytical and laboratory methods, processes, approaches,
procedures and techniques, technical expertise and conceptual expertise in area
of laboratory services, procedure manuals, personnel data, financial
information, computer technical expertise, and software, which have been
independently developed by QLAB and which relate to its business or operations
(collectively “QLAB Property”). Sponsor and QLAB agree that any QLAB Property or
improvements thereto which are used, improved, modified or developed by QLAB
under or during the term of this Agreement or any CCLS are the sole and
exclusive property of QLAB.
     (d) At the completion of the services by QLAB, all materials and other data
owned by Sponsor shall either be: (i) delivered to Sponsor in such form as is
then currently in the possession of QLAB, subject to the payment obligations set
forth in Section 2 herein; (ii) retained by QLAB for Sponsor for a period of two
(2) years; or, (iii) disposed of, at the direction and written request of
Sponsor. Sponsor shall pay the costs associated with any of the above options.
QLAB, however, reserves the right to retain, at its own cost and subject to the
confidentiality provisions herein, one copy of all documents and materials
relating to the services, to be used solely to satisfy regulatory requirements
or to resolve disputes regarding the services.
6. Regulatory Compliance; Inspections.
     (a) In carrying out its responsibilities under this Agreement and each
CCLS, QLAB agrees to conduct its services in substantial compliance with all
applicable laws, rules and regulations, including but not limited to the U.S.
Food, Drug and Cosmetic Act and the regulations promulgated pursuant thereto,
ICH GCP Guideline UK SI 2004; 1031 Part 2 where applicable and with the standard
of care customary in the central laboratory industry. Regarding the FDA’s
electronic records and signatures regulation, 21 CFR Part 11 (“Part 11”), QLAB
has a compliance plan in place as to its applicable database applications and
electronic records systems and it is working diligently to implement its plan.
QLAB, however, is not responsible for the compliance or non-compliance of
applications or systems used by third parties (including, but not limited to,
investigative sites or third party laboratories) or for any Part 11 audits or
assessments thereof, unless such applications or systems are owned by QLAB.
QLAB’s standard operating procedures will be used in performance of the
Services, unless otherwise specifically stated in the CCLS.

- 3 -



--------------------------------------------------------------------------------



 



     (b) Sponsor warrants that neither any assignment or task requested by
Sponsor nor the conduct thereof as provided in this Agreement or in any CCLS
shall violate any applicable law or regulation. Sponsor shall notify QLAB
promptly in writing of any FDA or other governmental inspection or inquiry
concerning any services that have been rendered or are being rendered by QLAB,
or any study or project to which such services relate.
     (c) Neither QLAB nor any of QLAB’s employees rendering services pursuant to
this Agreement has been debarred pursuant to the Generic Drug Enforcement Act of
1992 and QLAB will not knowingly employ any person or entity that has been so
debarred to perform services under this Agreement or any CCLS. QLAB shall notify
Sponsor immediately upon the commencement of any such proceeding concerning QLAB
or any such employee.
     (d) If any governmental or regulatory authority conducts or gives notice to
QLAB of its intent to conduct an inspection at QLAB’s facilities or take any
other regulatory action with respect to any study or services provided under
this Agreement, QLAB will promptly give Sponsor notice thereof, including all
information pertinent thereto, and, where reasonably practicable, QLAB will
notify Sponsor prior to complying with such a demand or request. Sponsor,
however, acknowledges that it may not direct the manner in which QLAB fulfills
its obligations to permit inspection by governmental entities.
     (e) During the term of this Agreement and each CCLS, QLAB will permit
Sponsor’s representative(s) (unless such representatives are competitors of
QLAB) to examine the work performed hereunder and the specific facilities at
which the work is conducted during regular business hours upon reasonable
advance notice and in a reasonable manner to determine that the project
assignment is being conducted in accordance with the applicable CCLS and that
the facilities are adequate; provided, however, that all information disclosed
or revealed to or ascertained by Sponsor in connection with any such examination
shall be deemed to constitute QLAB Confidential Information for purposes of this
Agreement. Unless the costs of governmental or Sponsor audits are specifically
included in the Budget, Sponsor shall reimburse QLAB for its time and expenses
associated with such audits and investigations.
7. Conflict of Agreements. QLAB represents to Sponsor that QLAB is not a party
to any agreement which would prevent QLAB from fulfilling its obligations under
this Agreement, and that during the term of this Agreement, QLAB will not enter
into an agreement to provide services which would prevent QLAB from providing
the services contemplated to be provided by QLAB under this Agreement or any
CCLS.

- 4 -



--------------------------------------------------------------------------------



 



8. Indemnification.
     (a) Sponsor shall defend, indemnify and hold harmless QLAB, its affiliates
and its and their respective directors, officers, employees and agents (each, an
“Indemnified Party”) from and against any and all losses, claims, actions,
damages, liabilities, costs and expenses, (including reasonable attorney’s fees
and court costs) (collectively, “Losses”), joint or several, resulting or
arising from any third-party claims, actions, proceedings, investigations or
litigation relating to or arising from or in connection with this Agreement or
any CCLS or the services contemplated herein (including, without limitation, any
Losses arising from or in connection with any study, test, product or potential
product to which this Agreement or any CCLS relates), except to the extent such
Losses are determined to have resulted solely from negligence or intentional
misconduct of the Indemnified Party seeking indemnity hereunder.
     (b) QLAB shall: (i) give Sponsor prompt notice of any such claim or law
suit (including a copy thereof served upon QLAB); (ii) cooperate with Sponsor
and its legal representatives in the investigation of any matter the subject of
indemnification, and (iii) not unreasonably withhold its approval of the
settlement of any such claim, liability or action by Sponsor that is the subject
of this Indemnification provision.
9. Limitation of Liability. Neither QLAB nor its affiliates nor any of its or
their respective directors, officers, employees, subcontractors or agents shall
have any liability of any type (including, but not limited to, contract,
negligence and tort liability) for any loss of profits, opportunity or goodwill,
or any type of special, incidental, indirect or consequential damage or loss in
connection with or arising out of this Agreement, any CCLS, or the Services
performed by QLAB hereunder, even if such damages may have been foreseeable to
QLAB. In addition, in no event shall the collective, aggregate liability of QLAB
and its affiliates and its and their respective directors, officers, employees
and agents under this Agreement or any CCLS exceed the amount of fees actually
received by QLAB from Sponsor pursuant to this Agreement for the assignment or
task from which such liability arose.
10. Disclosure of Hazards. Sponsor shall provide QLAB with all information
available to it regarding known or potential hazards associated with the use of
any substances supplied to QLAB by Sponsor and Sponsor shall comply with all
current legislation and regulations concerning the shipment of substances by
land, sea or air.
11. Publication. Project results may not be published or referred to, in whole
or in part, without the prior written consent of Sponsor. Neither party may use
the other party’s name in connection with any publication or promotion without
the other party’s prior, written consent.
12. Termination.
     (a) This Agreement or any CCLS may be terminated with or without cause by
Sponsor or by QLAB at any time during the term of this Agreement on ninety
(90) days prior written notice to QLAB or Sponsor, as appropriate.

- 5 -



--------------------------------------------------------------------------------



 



     (b) Either party may terminate this Agreement or any CCLS for material
breach upon thirty (30) days written notice specifying the nature of the breach,
if such breach has not been substantially cured within the thirty (30) day
period. In the event that QLAB determines, in its sole discretion, that its
continued performance of the services contemplated by a CCLS would constitute a
potential or actual violation of regulatory or scientific standards of
integrity, QLAB may terminate this Agreement or the applicable CCLS by giving
written notice stating the effective date (which may be less than thirty days
from the notice date) of such termination.
     (c) Termination of this Agreement shall constitute termination of all
CCLS’s hereunder. Termination of a CCLS shall constitute a termination of such
CCLS only and shall not affect this Agreement or any other CCLS’s outstanding
hereunder. Any written termination notice shall identify each specific CCLS that
is being terminated.
     (d) In the event this Agreement is terminated, Sponsor shall pay to QLAB:
(i) any fees for services rendered then due and owing to QLAB because of any
performance of QLAB’s obligations hereunder and all expenses reasonably incurred
in performing those services; (ii) all actual costs (including time spent by
QLAB personnel, which shall be billed at QLAB standard rates) to complete
activities associated with the termination and close out of projects; and
(iii) all kit destruction costs as noted in each CCLS. If payments in a
terminated CCLS are milestone-based, but that milestone has not yet been
completed, Sponsor will pay QLAB’s standard fees for actual work performed
toward that milestone up to the date of termination. Upon the termination of
this Agreement, QLAB shall deliver to Sponsor all data and materials provided by
Sponsor to QLAB for the conduct of services under this Agreement.
     (e) Termination of this Agreement or any CCLS hereunder shall not
constitute a release or waiver of any right or remedy available to either party
in connection herewith or therewith.
13. Independent Contractor Relationship. Notwithstanding any provision herein to
the contrary, the parties hereto are independent contractors, and nothing
contained in this Agreement or in any CCLS shall be construed to place them in
the relationship of partners, principal and agent, employer and employee, or
joint venturers. Each party agrees that it shall have no power or right to bind
or obligate the other, and neither party shall hold itself out as having such
authority.
14. Insurance. During the term of this Agreement to cover its obligations
hereunder, each party shall maintain insurance coverage as follows: 1)
(a) Professional Liability for QLAB in an amount of at least US$10,000,000.00;
(b) Product Liability for Sponsor in an amount of at least US$10,000,000.00; and
2) General Liability in amounts of at least US$3,000,000.00. All insurance
amounts may be obtained by full, individual primary policy amount; a primary
amount of less than minimum requirement enhanced by a blanket excess umbrella
policy; or a combination of either. Each party shall provide the other party
with a certificate of insurance upon request. The insured shall provide the
other party with at least thirty (30) days prior written notice of any material
change, cancellation or expiration of the above-required insurance.

- 6 -



--------------------------------------------------------------------------------



 



15. Force Majeure and Related Matters. QLAB shall not be liable or responsible
to Sponsor nor be deemed to have defaulted under or breached this Agreement or
any CCLS for or in respect of errors, delays or other consequences arising from
Sponsor’s failure to provide documents, materials, information or cooperation
required by QLAB in order to perform properly and timely QLAB’s obligations
hereunder or thereunder. Sponsor acknowledges that, if it materially delays or
suspends performance of the services, then the personnel and/or resources
originally allocated to the project may be re-allocated, and QLAB will not be
responsible for delays due to required re-staffing or re- allocation of
resources. Any delay or hindrance in the performance of any of the duties or
obligations of either party hereto (except the payment of money owed) shall not
be considered a breach of this Agreement and the time required for performance
shall be extended for a period equal to the period of such delay, provided that
such delay has been caused by or is the result of any labor disputes, including
strikes, lockouts, job actions or boycotts; inability to procure materials or
services; riots; insurrection; embargoes; war; acts of God; acts of the public
enemy; inclement weather; fires; explosions; floods or other natural disasters;
or other reasons or causes beyond the reasonable control of the party seeking to
perform.
16. Notices and Deliveries. Any notice required or permitted to be given by
either party hereunder shall be in writing and shall be deemed given on the date
received if delivered personally or by nationally recognized overnight delivery
service or three days after the date postmarked if sent by registered or
certified U.S. mail, return receipt requested, postage prepaid to the following
addresses:

                      If to QLAB:       Quintiles Laboratories Limited          
  5500 Highlands Parkway, Suite 600             Smyrna, Georgia 30082
 
          Attn:   Thomas Wollman
 
              Vice President
 
                    If to Sponsor:       Rx Development Resources            
3104 Cherry Palm Drive, Suite 260             Tampa, Florida 33619            
Attn: Barry Butler

The expense and risk of loss for all deliveries, shipments, and mailings shall
be born by Sponsor. QLAB disclaims any liability for loss or damage occurring
during shipment, delivery or mailing, except to the extent that such loss or
damage is caused by the negligence or intentional misconduct of QLAB. All
information transmitted by QLAB pursuant to this agreement will be sent by the
standard transmission method selected by QLAB (telephone, facsimile, mail,
personal delivery or email). Sponsor hereby consents and authorizes QLAB to send
facsimiles relating to the Services, or relating to potential future services,
to any office of Sponsor or Sponsor’s affiliates.

- 7 -



--------------------------------------------------------------------------------



 



17. Miscellaneous.
     (a) Governing Law. This Agreement and each CCLS shall be construed,
interpreted in accordance with and enforced under the laws of the State of North
Carolina, without regard to the conflict of laws provisions thereof. If any one
or more provisions of this Agreement or any CCLS shall be found to be illegal or
unenforceable in any respect, it is the intent of the parties that such
provisions be replaced, reformed or narrowed so that their original business
purpose can be accomplished to the extent permitted by law, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
     (b) Survival. The obligations of the parties contained in Sections 4, 5, 6,
8, 9 and 11 shall survive the termination of this Agreement.
     (c) Entire Agreement; Amendments. This Agreement, together with each CCLS,
contains the entire understanding of the parties with respect to the subject
matter herein, and supersedes all previous agreements (oral and written),
negotiations and discussions. The parties may modify or amend the provisions
hereof only by an instrument in writing duly executed by the parties.
     (d) Binding Agreements and Assignment. This Agreement shall be binding upon
and inure to the benefit of Sponsor and QLAB and their respective successors and
permitted assigns. Neither this Agreement nor any of either party’s rights
hereunder may be assigned or otherwise transferred by either party without the
prior written consent of the other; provided, however, QLAB may in its sole
discretion assign at any time any or all of its rights and obligations under
this Agreement to any of its corporate affiliates or may utilize any such
affiliates to carry out its obligations under this Agreement. The term
“affiliate” shall mean all entities controlling, controlled by or under common
control with QLAB. The term “control” shall mean the ability to vote fifty
percent (50%) or more of the voting securities of any entity or otherwise having
the ability to influence and direct the polices and direction of an entity.
     (e) Waiver. No waiver by either party of any breach of any provision of
this Agreement or any CCLS shall constitute a waiver of any other or subsequent
breach.
     (f) Headings. The descriptive headings of the sections of this Agreement
are inserted for convenience only and shall not control or affect the meaning or
construction of any provision hereof.
     (g) Incorporation by Reference. All exhibits attached hereto shall be
deemed to be incorporated herein. In case of any conflict between this Agreement
and any such attachment or any CCLS, the terms of this Agreement shall prevail
over the attachment or CCLS.
     (h) Currency Exchange. The currency to be used for invoice and payment
shall be the currency stated in the Budget attached to a CCLS (the “Contracted
Currency”). If a currency referenced within the Budget is replaced by the Euro
or otherwise ceases to become legal tender, the applicable replacement currency
will be substituted for such currency for the purposes of this clause using the
conversion rate established at www.oanda.com. Sponsor acknowledges that, due to
fluctuations in currency exchange rates, QLAB’s actual fees & pass-through costs
may be greater or lesser than the budgeted or estimated amounts contained in a
CCLS.

- 8 -



--------------------------------------------------------------------------------



 



     If QLAB incurs pass-through costs in a currency other than the Contracted
Currency, then Sponsor shall reimburse QLAB for QLAB’s actual costs in the
Contracted Currency based on the Oanda foreign currency exchange rate for the
applicable currencies on the last business Friday of the month.
     If a CCLS involves the performance of Services by QLAB or its affiliates in
any country that uses a currency other than the Contracted Currency, then the
Budget for those Services will be based on the local rates in the currency used
by QLAB for pricing in that country, but converted to and reflected in the
Contracted Currency. If the fees for Services under a CCLS exceed $200,000, and
the conversion rate between the local currencies and the Contracted Currency has
fluctuated more than 2% plus or minus, since the budget was prepared, QLAB may
calculate a foreign currency exchange adjustment. The adjustment will be
calculated every six (6) months after the contract execution date, by comparing
the foreign currency exchange rate stated in the Budget attached to the CCLS to
the Oanda average rate over the preceding six (6) months. Any resulting decrease
in costs will be immediately credited to Sponsor and any resulting increase in
costs will be invoiced to Sponsor, and shall be due for settlement without
delay.
     (i) Arbitration. Any controversy or claim arising out of or relating to
this Agreement or the breach thereof shall be settled by arbitration
administered by the American Arbitration Association (“AAA”) under its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator shall be binding and may be entered in any court having jurisdiction
thereof. Such arbitration shall be filed and conducted at the office of the AAA
closest to QLAB, and shall be conducted in English by one arbitrator mutually
acceptable to the parties selected in accordance with AAA Rules.
     (j) Data Protection. QLAB and Sponsor agree to comply with all applicable
privacy laws and regulations. If the Project will involve the collection or
processing of personal data (as defined by applicable data protection
legislation) within the European Economic Area (“EEA”), then Sponsor shall serve
as the controller of such data, as defined by the European Union (“EU”) Data
Protection Directive (the “Directive”), and QLAB shall act only under the
instructions of the Sponsor in regard to personal data. If Sponsor is not based
in the EEA, but personal data will be gathered or processed in the EEA, Sponsor
must appoint an EEA company to act as its local representative for data
protection purposes in order to comply with the Directive, and such designation
is attached hereto and incorporated by reference. If Sponsor does not have an
affiliate in the EEA and requests that a QLAB affiliate in the EEA serve as its
local representative, then the parties shall negotiate a fee for such
representative duties and shall enter into a Data Transfer Agreement between the
parties containing the Standard Contractual Clauses set forth by the EU
Commission Decision of 15 June 2001 (Decision 2001/497/EC) before QLAB will
assume any such representative duties. If Sponsor is not based in the EEA, QLAB
will not export any personal data from the EEA unless Sponsor has appointed a
local representative.

- 9 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
through their duly authorized officers and is effective as of the last date set
forth below.

                      QUINTILES LABORATORIES LIMITED       Rx DEVELOPMENT
RESOURCES    
 
                   
By: /s/ Thomas Wollman
      By: /s/ Barry Butler    
 
     
 
   
 
  Thomas Wollman                
 
                   
Title:
  Vice President       Title:   Partner/CEO    
 
  Global Central Laboratories                
 
                   
Date:
  9/07/05       Date:   9/1/05    

- 10 -